Motion by defendant-appellant for bond pending appeal is granted November 21, 1974. The Wayne County Circuit Court is ordered to admit defendant-appellant Joseph Charles Merritt to bail pending determination of his appeal to this Court or until further .order of this Court. The amount of bail is set at $2,500 with sureties to be approved by the trial judge. Due notice shall be given to the prosecuting attorney of Wayne County of the time and place when said bond shall be presented for approval. Said bond shall be conditioned upon defendant-appellant’s performance of any order which shall be made in the premises and conditioned further upon defendant-appellant’s expeditious processing of his appeal.
Case below, Court of Appeals No. 14,191, memorandum opinion of April 19, 1973.